Citation Nr: 0821697	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-24 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of fractures, left index and middle (long) fingers, 
with traumatic neuropathy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

The instant appeal arose from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, the Commonwealth of Puerto Rico, which granted a 
claim for an increased rating, to 20 percent, for residuals 
of fractures, left index and long fingers, with traumatic 
neuropathy.

In October 2005, the veteran testified at a RO hearing.  A 
copy of the hearing transcript is of record and has been 
reviewed.


FINDINGS OF FACT

1.  The veteran's service-connected left index and long 
finger fractures are manifested by unfavorable ankylosis of 
the proximal interphalangeal (PIP) joint of the index finger; 
shortened index finger; limitation of motion of the long 
finger; and complaints of acute flare-ups of pain.  

2.  A loss of sensation of the radial digital nerve in the 
index finger is objectively shown, and is related to the 
service-connected left index and long finger fractures.

3.  The evidence does not show that the veteran's service-
connected left fingers disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent rating for residuals of fractures, left index and 
long fingers, are not met.  38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. §§ 3.321, 4.68, 4.71a, Diagnostic Code 5219 
(2007).

2.  The criteria for a separate 10 percent rating for 
traumatic neuropathy, left hand, are met.  38 U.S.C.A. 
§§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service treatment records show that he 
sustained compound comminuted fractures of the proximal 
interphalangeal (PIP) joint of the index finger and the 
distal interphalangeal (DIP) joint of the long finger of the 
left hand in May 1962 when he caught his left hand in a 
whirling fan in his barracks.  The volar radial digital nerve 
of the index finger was also involved.  The veteran underwent 
arthroplasty of the index finger and open reduction and 
fixation of the long finger.  Subsequent treatment records 
revealed that there was no evidence of return of function of 
the nerve despite surgical repair, and the PIP joint was 
ankylosed in 20 degrees of flexion.  In May 1963, the veteran 
dropped a weight on his left index finger and it was 
refractured.  No surgery was advised.  It was noted that the 
index finger was shortened and that amputation of the finger 
was offered at the time of the original injury in 1962 and 
again in 1963 but the veteran refused amputation both times.

The veteran's service-connected residuals of fractures of the 
left index and long fingers are currently assigned a 20 
percent disability evaluation under Diagnostic Code 5223 for 
favorable ankylosis of two digits of one hand.  38 C.F.R. 
§ 4.71a (2007).  The veteran is right-handed.  See May 2004 
VA examination report.  

A 20 percent rating is the maximum rating under Diagnostic 
Code 5223 for favorable ankylosis of two digits of a minor 
hand, as here.  Thus, a higher rating under Diagnostic Code 
5223 is not available.

The Board has considered the application of other Diagnostic 
Codes and finds that Diagnostic Code 5219, for unfavorable 
ankylosis of two digits of one hand, is more appropriate in 
this case.  This is so because the applicable regulations 
require that combinations of finger impairments at various 
levels will be rated on the basis of the grade of disability; 
i.e., amputation, unfavorable ankylosis, most representative 
of the levels or combinations and that, with an even number 
of fingers involved, and adjacent grades of disability, the 
higher of the two grades must be selected.  38 C.F.R. 
§ 4.71a, Note 2 prior to Diagnostic Code 5216 (2007).  

Because the left index finger lacks about three inches from 
touching the proximal transverse crease of the palm (see May 
2004 VA examination report), the combination of fingers must 
be evaluated under the criteria for unfavorable ankylosis, as 
it is the higher grade.  See 38 C.F.R. § 4.71a, Note 3(iii) 
prior to Diagnostic Code 5216 (stating that if there is a gap 
of more than two inches between the fingertip(s) and the 
proximal transverse crease of the palm, the fingers should be 
evaluated as unfavorable ankylosis).

However, the application of Diagnostic Code 5219, which 
contemplates unfavorable ankylosis of two digits of one hand, 
does not warrant an increased rating in this case because 
Diagnostic Code 5219, like Diagnostic Code 5223, provides for 
a maximum 20 percent rating.   

Diagnostic Code 5219 provides a maximum 30 percent rating for 
unfavorable ankylosis of the thumb and any other finger of 
the minor hand.  As will be discussed in further detail 
below, the only ankylosed joint is the PIP joint of the index 
finger.  Thus, a higher rating under Diagnostic Code 5219 is 
not warranted.
Moreover, there is no evidence of unfavorable ankylosis of 
three, four, or five digits of the minor hand, thus, a higher 
evaluation is not warranted under Diagnostic Codes 5218, 
5217, and 5216.

The Board has also considered whether evaluation as 
amputation is warranted and finds that the regulations 
pertaining to amputation of two fingers are not for 
application in this case.  In this regard, the medical 
evidence does not show that both the metacarpophalangeal 
(MCP) and PIP joints of either digit in this case are 
ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone.  See 38 C.F.R. 
§ 4.71a, Note 3(i) prior to Diagnostic Code 5216.  The 
medical evidence shows no rotation or angulation, and the 
only ankylosed joint is the PIP joint of the index finger.  
According to the 2004 VA "fingers" examination report, the 
long (middle) finger has significant ranges of motion in all 
joints, and the index finger MCP joint likewise has 
significant range of motion.  

There is also no basis for a rating in excess of 20 percent 
based on limitation of motion due to any functional loss as 
the veteran is receiving the maximum schedular rating for 
ankylosis of the index and long fingers of the minor hand.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).

Nevertheless, given the medical evidence of loss of function 
of the volar radial digital nerve in the left index finger in 
connection with the 1962 injury in service, Diagnostic Code 
8515 (or 8715 for neuralgia) is for consideration.  38 C.F.R. 
§ 4.124a.  Diagnostic Code 8515 for paralysis of the median 
nerve includes all movements of the hand and fingers.  
Evaluations are based on either complete or incomplete 
paralysis.  In peripheral nerve injuries, the term 
'incomplete paralysis' indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a, Note prior to Diagnostic Code 8510 (2007).

Under Diagnostic Code 8515, a 10 percent rating is 
appropriate for the minor hand when mild incomplete paralysis 
is present; for moderate incomplete paralysis of the minor 
hand, a 20 percent rating is warranted.  A 40 percent rating 
is assigned for severe incomplete paralysis of the minor 
hand.  Finally, complete paralysis of the minor hand at the 
median nerve warrants a 60 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2007).  

Considering the disability of the left fingers under the 
rating code for peripheral nerve injuries, the medical 
evidence shows loss of pinprick sensation with decreased 
grasp and grip.  See May 2004 VA neurological examination 
report.  As indicated above, when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Resolving reasonable doubt in favor of the 
veteran, the Board finds that a separate 10 percent rating 
for traumatic neuropathy of the left (minor) hand under 
Diagnostic Code 8515 is warranted.  The assignment of a 
separate rating under Diagnostic Code 8515 is not considered 
pyramiding under 38 C.F.R. § 4.14, as the symptomatology 
related to the veteran's neurological impairment is not 
duplicative or overlapping of his musculoskeletal impairment 
related to his service-connected fingers disability.  See 
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In sum, the Board finds that a 20 percent rating for service-
connected residuals of fractures of the left index and long 
fingers is not warranted.  However, given the clinical 
findings, the Board finds that a separate 10 percent rating, 
but no higher, for traumatic neuropathy is warranted.  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with the left fingers since 
service, and there is nothing in the record to suggest that 
his disability picture is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and medical or lay evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For increased compensation claims, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2004, prior to the initial RO decision that is the 
subject of the claim on appeal.  The letter informed him of 
what evidence was required to substantiate the claim, and of 
his and VA's respective duties for obtaining evidence.  

The Board acknowledges that the VCAA letter sent to the 
veteran in April 2004 does not meet the requirements of 
Vazquez-Flores, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

A June 2005 statement of the case (SOC) and a December 2005 
supplemental statement of the case were sent to the veteran, 
informing him of the specific rating criteria used for the 
evaluation of his left fingers claim.  The SOC advised him of 
the rating considerations of 38 C.F.R. § 4.1, explaining that 
the percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the regulations used to evaluate multiple 
finger injuries.  While Diagnostic Code 5219 was not provided 
to him specifically, the notes preceding the Diagnostic Codes 
pertaining to digits of the hand were provided to him.  As 
the notes, and not the Diagnostic Code itself, explain the 
substantive distinctions between ratings for amputation, 
favorable ankylosis, and unfavorable ankylosis of multiple 
fingers, the Board finds that a reasonable person should have 
known what was required for a higher rating.  

The veteran did not receive specific notice of Diagnostic 
Codes 8515 or 8517.  Nevertheless, a separate rating is being 
granted herein for traumatic neuropathy, thus there is no 
prejudice to the veteran.  

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  

Based on the evidence above, the Board finds that the veteran 
was advised of the information necessary to evaluate his 
claim for an increased rating.  Therefore, from the various 
RO correspondence, he can be expected to understand what was 
needed to support that claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim, as reflected in his 
testimony during his personal hearing in 2005, his written 
statements, and the information he provided to the VA 
examiners in 2004.  During his hearing and the VA 
examinations, he discussed the signs and symptoms of his 
disability involving the fingers, with particular emphasis on 
the impact that the disability has on his daily life and 
employment, like problems with working in construction, 
playing sports, and working in the kitchen.  These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claim of an increased 
rating for his service-connected disability of the fingers. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA also has a duty to assist the veteran in the development 
of the claim on appeal.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records.  When reviewing the records for the 2004 VA 
orthopedic examination, the examiner noted that the veteran 
"has no active medical care" at the San Juan VA Medical 
Center.  The appellant was afforded VA orthopedic and 
neurological examinations of the fingers in 2004.  The 
veteran was provided an opportunity to set forth his 
contentions during the 2005 hearing before RO personnel.  

The Board is aware of the representative's February 2008 
request that the veteran be provided another VA examination 
since the most recent examinations "are almost four years 
old."  However, the Board finds that the duty to assist does 
not require that a second set of VA examinations be developed 
in connection with this increased rating claim.  This is so 
because a review of the evidence of record does not show that 
the 2004 examinations are inadequate for evaluating the 
current state of the veteran's service-connected disability.  
There is also no evidence that the veteran's disability has 
worsened since the 2004 examinations.  For example, there is 
no indication in his October 2005 hearing testimony that he 
believed his disability had worsened since his 2004 VA 
examination.  In this case, the veteran has not claimed that 
his disability is worse than when he was evaluated in 2004, 
and there is no evidence of, for example, further finger 
surgery since the 2004 VA examination, which would warrant 
another VA examination.  Also, the Board notes that the 
veteran was already provided with an opportunity to have his 
service-connected fingers assessed by VA in September 2005, 
but he failed to report for his scheduled VA appointment.  As 
the Board has an adequate medical basis for its evaluation of 
the veteran's current level of impairment, further 
examination is not warranted.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected residuals of fractures, left index and 
middle (long) fingers, is denied.

Entitlement to a separate 10 percent rating, but no higher, 
for traumatic neuropathy, left hand, is granted; subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


